Citation Nr: 1546643	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for abdominal hernia, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions, and residual night sweats and hot flashes.

2.  Entitlement to service connection for ulcer, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions, and residual night sweats and hot flashes.

3.  Entitlement to service connection for left shoulder bursitis, to include as secondary to service connected chronic low back strain.

4.  Entitlement to service connection for left knee strain, to include as secondary to service-connected chronic low back strain.

5.  Entitlement to service connection for bronchitis, to include as secondary to service-connected hypertension and/or chronic low back strain.  

6.  Entitlement to service connection for sinusitis, to include as secondary to service-connected hypertension and/or chronic low back strain.  

7.  Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD), to include as secondary to service-connected hypertension and/or total abdominal hysterectomy and salpingo-oophorectomy with adhesions, and residual night sweats and hot flashes.  

8.  Entitlement to service connection for bowel obstruction, to include as secondary to service-connected total abdominal hysterectomy and salpingo-oophorectomy with adhesions, and residual night sweats and hot flashes.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that a June 2015 rating decision reflects that a total disability rating based upon individual unemployability (TDIU) has been in effect since January 30, 1995.  

In an August 2014 rating decision, the RO determined that the Veteran is competent for VA purposes.  

In August 2014, a statement of the case (SOC) was issued with respect to the issue of entitlement to service connection for PTSD, and after the Veteran filed a substantive appeal in October 2014, the issue was certified on appeal in December 2014.  As such, the issue reflected on the title page.  

In a June 2015 rating decision, service connection was granted for radiculopathy of the left lower extremity.  This represents a complete grant of the benefit sought with respect to that issue.  

The issues have been recharacterized to comport with the evidence, to include the Veteran's September 2008 claim; the March 2010 notice of disagreement (NOD); the May 2010 SOC; and the May 2014 VA FORM 21-256EZ, all or some of which address the issues of service connection on both a direct and secondary basis.  

The appeal is REMANDED to Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In both the June 2010 and October 2014 substantive appeals, the Veteran requested a videoconference hearing before a member of the Board.  In a July 2015 letter, VA notified the Veteran that she was scheduled for a videoconference hearing before a member of the Board on July 30, 2015.  She failed to appear for the hearing.  

In correspondence received on July 31, 2015, the day after the scheduled hearing, the Veteran stated that she mistakenly thought the hearing was scheduled for July 31, 2015, noting that she appeared at the RO for the hearing on July 31, 2015.  As such, the Board finds good cause has been shown for her failure to appear at the scheduled Board hearing.  The Veteran stated that she still desired a videoconference Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

